Title: William Hill Sargeant to the Commissioners, 18 July 1778
From: Sargeant, William Hill
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Bordeaux July 18th. 1778
     
     Having lately Arrived in a Very fast Sailing Vessell from the State of Virginia whose Owners not having it in their Power to arm her in that Country gave me full power So to do here (As well to take the Advantage of any thing that might Offer as to protect our Vessell and Cargo). I therfore take the Liberty of Requesting the favour of your granting me a Commission for that purpose, and least you might Suggest that I have lately Entered in to Arms, or that I might make a Bad Use of your Favours, I beg leave to Inform you that I have served the State of Virginia most part of the present Warr, In a small Trading Vessell nor did I quit her untill She was Condemned and broke up, the Vessell I now Command Is a Briggantine named the Dispatch mounting Eight four Pounders Navigated with twenty five Men, Saint George Tucker of Williamsburgh Owner. Mr. John Hanse: Delap to whom I am Addresed will be so Obligeing as to Stand Security for my Behaviour. I have now been here five or Six Weeks and Shoud have made this Application sooner (But that I Intended to have paid my Respects personally to you as well for this purpose as to have Inquired wether you had any Stores to Ship for the Continent haveing Room for Considerable freight in My Vessell) had it not been for the Very great Difficulty I find while present to keep an American Crew of Sailors in Order in this port. I shall be Ready to sail in 7 or 8 Days. But shall wait for your Answer.
     Shoud you have any Dispatches for the Continent and think proper to send them by me You may Depend On My Care to Destroy them if taken or forwarding them Shoud I arrive safe. I shall Attempt the Capes of Virginia or Ocrecok as Winds weather and other Circumstances may Admitt. I Am Gentlemen Your Most Obedt: Humb servt
     
      William Hill: Sargeant
     
    